                        Case:19-03843-jwb           Doc #:8 Filed: 09/12/19   Page 1 of 1
Form OSTRK (08/12)
                                           United States Bankruptcy Court
                                            Western District of Michigan
                                                One Division Ave., N.
                                                      Room 200
                                               Grand Rapids, MI 49503


 IN RE: Debtor (name used by the debtor in the last 8 years,
 including married, maiden, trade, and address):
                                                                  Case Number 19−03843−jwb
         Patrick J Walker
         2717 Mulford Dr SE                                       Chapter 7
         Grand Rapids, MI 49546
         SSN: xxx−xx−2393                                         Honorable James W. Boyd
                                                       Debtor



                     NOTICE STRIKING PLEADING OR OTHER DOCUMENT

In the above−noted case, the Clerk of the Bankruptcy Court has determined that pursuant to LBR
5005−2(c), the following document(s) presented for filing is(are) deemed defective:

                              Document Number(s): 7


                              Description of Document(s): Debtor(s) Statement About Social Security Numbers

                            Description of Defect: Not properly signed as required by LBR 9011(b)(2): a
                            scanned image of the originally signed document with the debtors written
                            signature (not /s/ NAME).
This document is not properly signed or verified as required by BR9011. The document must be refiled with
the Court to correct the defect within fourteen (14) days of the date below. A pleading which is timely filed
to correct the defect, shall be considered filed as of the date that the pleading was originally received by the
Court.




Dated: September 12, 2019
